—Judgment, Supreme Court, Bronx County (Nicholas Iacovetta, J.), entered on or about March 25, 1999, unanimously affirmed, without costs.
Application by appellant’s counsel to withdraw as counsel is granted. (See Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no nonfrivolous points which could be raised on this appeal.
Application to convert proceeding to one pursuant to CPLR article 78 denied. Concur — Rosenberger, J. P., Williams, Tom, Wallach and Friedman, JJ.